



FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 4, 2017 (this
“Agreement”), is entered into among Phillips Edison Grocery Center Operating
Partnership I, L.P., a Delaware limited partnership (the “Borrower”), Phillips
Edison Grocery Center REIT I Inc., a Maryland corporation (the “Parent Entity”),
the Lenders party hereto and PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).
RECITALS
A.    The Borrower, the Parent Entity, the other guarantors party thereto, the
Lenders and the Administrative Agent entered into that certain Credit Agreement,
dated as of September 16, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”).


B.    The Borrower has requested that the Credit Agreement be amended as set
forth below.


C.    The parties hereto have agreed to amend the Credit Agreement as set forth
herein.
D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“First Amendment Effective Date” means October 4, 2017.
“Key Agreement” has the meaning set forth in Section 8.03(a).
“PACE Financings” means (a) any “Property‑Assessed Clean Energy” loan or
financing or (b) any other indebtedness, without regard to the name given
thereto, which is (i) incurred for improvements to a Property for the purpose of
increasing energy efficiency, increasing use of renewable energy sources,
resource conservation, or a combination of the foregoing, and (ii) repaid
through multi‑year assessments against such Property.
“Wells Agreement” has the meaning set forth in Section 8.03(a).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)The definition of “Defaulting Lender” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the “or” after clause (d)(i) therein and adding
the following language to the end of clause (d)(ii): “or (iii) become the
subject of a Bail-In Action.”


(c)The definition of “Funds from Operations” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “or disposition” in clause
(z) after the words “in connection with the acquisition” and before the words
“of real property”.


(d)The definition of “Net Operating Income” in Section 1.01 of the Credit
Agreement is hereby amended by replacing clause (a) in its entirety to read as
follows:


(a) the aggregate gross revenues from the operations of such Property during
such period from tenants paying rent (exclusive of any rental income from any
leases to Major Tenants in any bankruptcy proceedings, to the extent the
relevant leases have been rejected pursuant to such bankruptcy proceedings
during the subject period and exclusive of above and below market lease
adjustments and amortization of tenant allowance in accordance with GAAP) minus


(e)The definition of “Permitted Liens” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the word “and” at the end of clause (k) thereof,
substituting “;” for


2



--------------------------------------------------------------------------------





the “.” at the end of clause (l) thereof and inserting new clauses (m) and (n)
after clause (l) to read as follows:
    
“(m)    Liens securing PACE Financings in an amount not to exceed (a) $1,000,000
in any one year and (b) $2,500,000, in the aggregate, during the term of this
Agreement; and


(n)    Liens, if any, in favor of Bank of America, N.A., on Cash Collateral (as
defined in the Existing Credit Agreement) pursuant to Section 2.14(a) of the
Existing Credit Agreement.”


(f)    The definition of “Permitted Reorganization” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following language to the end
of clause (a) therein: “(including, without limitation, any merger, purchase,
contribution or assumption of assets and/or liabilities or other similar
transaction with any Affiliate)”.


(g)    The definition of “Secured Indebtedness” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:


“Secured Indebtedness” means, for any Person, Indebtedness of such Person that
is secured by a Lien; provided that (a) direct Indebtedness (as opposed to a
Guarantee) that is secured solely by a Lien on Equity Interests and (b) PACE
Financings, in each case, shall not be deemed to be Secured Indebtedness for the
purposes of this Agreement.


(h)    The definition of “Unsecured Indebtedness” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:


“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien;
provided that (a) direct Indebtedness (as opposed to a Guarantee) that is
secured solely by a Lien on Equity Interests and (b) PACE Financings, in each
case, shall be deemed Unsecured Indebtedness for the purposes of this Agreement.
(i)    Section 6.12 of the Credit Agreement is hereby amended by adding a new
clause (d) to the end of such section to read as follows:


(d)    Each Loan Party represents and warrants as of the First Amendment
Effective Date that the it is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Internal Revenue Code; (iii) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Internal Revenue Code; or
(iv) a “governmental plan” within the meaning of ERISA.


(j)    A new Section 6.23 is hereby added to the end of Article VI to read as
follows:


6.23    No EEA Financial Institution. No Loan Party is an EEA Financial
    Institution.


(k)    Section 8.03(a) of the Credit Agreement is hereby amended in its entirety
to read as follows:


3



--------------------------------------------------------------------------------









(a)    Indebtedness under (i) the Loan Documents, (ii) the Existing Credit
Agreement, (iii) Indebtedness incurred under that certain Credit Agreement,
dated as of the First Amendment Effective Date, (as amended, modified, or
restated from time to time) among the Borrower, the Parent Entity, any other
guarantors party thereto, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Wells Agreement”) and (iv)
Indebtedness incurred under that certain Credit Agreement, dated as of the First
Amendment Effective Date, (as amended, modified, or restated from time to time)
among the Borrower, the Parent Entity, any other guarantors party thereto, the
lenders party thereto and KeyBank, National Association, as administrative agent
(the “Key Agreement”);


(l)    Section 8.11(d) of the Credit Agreement is hereby amended in its entirety
to read as follows:


(d)    Minimum Tangible Net Worth. Permit Tangible Net Worth, as of the last day
of any fiscal quarter of the Consolidated Group, to be less than the sum of (i)
seventy-five percent (75%) of Tangible Net Worth as of the quarter ending
December 31, 2017 plus (ii) an amount equal to seventy percent (70%) of the
aggregate increases in Shareholders’ Equity of the Consolidated Group occurring
subsequent to the quarter ending December 31, 2017 by reason of the issuance and
sale of Equity Interests of the Consolidated Group (other than any Dividend
Reinvestment Proceeds), including upon any conversion of debt securities of the
Parent Entity or the Borrower into such Equity Interests, minus (iii) the
aggregate amount of payments made with respect to any redemption, retirement,
surrender, defeasance, repurchase, purchase or other similar transaction or
acquisition for value, direct or indirect, on account of any Equity Interests of
the Parent Entity subsequent to the quarter ending December 31, 2017 and on or
prior to the last day of the fiscal quarter of the Consolidated Group
immediately following the date the Parent Entity obtained an Investment Grade
Rating (the sum of (i) plus (ii) minus (iii), “Minimum Tangible Net Worth”);
provided that following the date that the Parent Entity obtains an Investment
Grade Rating, the requirement pursuant to this Section 8.11(d) shall be a fixed
number based on the Minimum Tangible Net Worth required as of the last day of
the fiscal quarter of the Consolidated Group immediately following the date the
Parent Entity obtained the Investment Grade Rating  minus the aggregate amount
of payments made with respect to any redemption, retirement, surrender,
defeasance, repurchase, purchase or other similar transaction or acquisition for
value, direct or indirect, on account of any Equity Interests of the Parent
Entity after the last day of the fiscal quarter of the Consolidated Group
immediately following the date the Parent Entity obtained the Investment Grade
Rating.


(m)    Clause (iv) of Section 9.01(e) is hereby amended and restated in its
entirety to read as follows:


(iv) there exists (A) an Event of Default (as defined under the Existing Credit
Agreement) under the Existing Credit Agreement that is not waived and continues
beyond any cure period provided therein and results in such debt under the
Existing Credit Agreement becoming or being declared immediately due and
payable, (B) an Event of Default (as defined under the Wells Agreement) under
the Wells Agreement that is not waived and continues beyond any cure period
provided therein and results in such debt under the Wells Agreement becoming or
being declared immediately due and payable or (C) an Event of Default (as
defined under the Key Agreement) under the Key


4



--------------------------------------------------------------------------------





Agreement that is not waived and continues beyond any cure period provided
therein and results in such debt under the Key Agreement becoming or being
declared immediately due and payable; or


(n)    A new Section 11.19 if hereby added to the end of Article XI to read as
follows:


11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(o)    A new Section 11.20 is hereby added to the end of Article XI of the
Credit Agreement after Section 11.19 to read as follows:
    
11.20    ERISA Representation. Each Lender as of the First Amendment Effective
Date represents and warrants to the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that such Lender is not and
will not be (a) an employee benefit plan subject to Title I of ERISA, (b) a plan
or account subject to Section 4975 of the Internal Revenue Code; (c) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Internal Revenue Code; or (d) a “governmental plan” within the meaning of
ERISA.


5



--------------------------------------------------------------------------------







2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors and the Required Lenders.
3.    Ratification of Credit Agreement. Each of the Loan Parties acknowledges
and consents to the terms set forth herein and agrees that this Agreement does
not impair, reduce or limit any of its obligations under the Loan Documents as
amended hereby.


4.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;


(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement;


(d)    The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of such Person’s Organization
Documents or (ii) violate, contravene or conflict with any Laws applicable to
such Person except, in the case referred to in this clause (ii), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;


(e)    After giving effect to this Agreement, the representations and warranties
of the Borrower and each other Loan Party set forth in Article VI of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement; and


(f)    After giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


5.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or .pdf shall be effective
as an original.


6



--------------------------------------------------------------------------------









6.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


7.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Agreement shall be considered a Loan Document from and after the date hereof.
The Loan Parties intend for the amendments to the Loan Documents set forth
herein to evidence an amendment to the terms of the existing indebtedness of the
Loan Parties to the Administrative Agent and the Lenders and do not intend for
such amendments to constitute a novation in any manner whatsoever.


[remainder of page intentionally left blank]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership


By: Phillips Edison Grocery Center OP GP I LLC, a Delaware limited liability
company,
its General Partner


By: /s/ John Caulfield
Name: John Caulfield
Title: Vice President


PARENT ENTITY: PHILLIPS EDISON GROCERY CENTER REIT I INC.,
a Maryland corporation


By: /s/ John Caulfield    
Name: John Caulfield
Title: Vice President


8



--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:            PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Brian Fagan
Name: Brian Fagan
Title: Senior Vice President


9



--------------------------------------------------------------------------------







LENDERS:            PNC BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Brian B. Fagan
Name: Brian Fagan
Title: Senior Vice President


10



--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President


11



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender




By: /s/ Michael P. Perillo
Name: Michael P. Perillo
Title: Vice President


12



--------------------------------------------------------------------------------





REGIONS BANK,
as a Lender




By: /s/ C. Vincent Hughes, Jr.
Name: C. Vincent Hughes, Jr.
Title: Vice President


13



--------------------------------------------------------------------------------











ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Senior Vice President


14



--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Ty Treadwell
Name: Tyrus J. Treadwell
Title: Vice President


15



--------------------------------------------------------------------------------





TRISTATE CAPITAL BANK,
as a Lender




By: /s/ Ellen Frank
Name: Ellen Frank
Title: Senior Vice President
















16

